DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Lindoff et al., US Patent Application Publication Number 2017/0006563 (hereinafter Lindoff).
Regarding claim 1, Lindoff discloses an electronic device comprising: a communication circuit; a processor; and a memory electrically connected to the processor, wherein the memory stores instructions causing the processor [paragraph 0074] when executed, to: receive a first synchronization signal including first identification information and first service-level information from a first external electronic device through the communication circuit [paragraph 0089], perform synchronization of the first external electronic device with the electronic device based on at least some pieces of information included in the first synchronization signal [paragraph 0083], receive a second synchronization signal including second identification information and second service-level information from a second external electronic device through the communication circuit [paragraph0089], and control whether to perform synchronization with the second external electronic device based on the second identification information, the second service-level information, the first identification information, and the first service-level information [paragraph 0107].
Regarding claim 2, Lindoff discloses wherein the memory stores instructions causing the processor, when executed, to: perform control to perform the synchronization with the second external electronic device when the second identification information and the second service- level information correspond to the first identification information and the first service- level information, and ignore the second synchronization signal when the second identification information and the second service-level information do not correspond to the first identification information and the first service-level information [paragraphs 0089-0090].
Regarding claim 3, Lindoff discloses wherein the first identification information and the first service-level information are included in a reserved field of a master information block (MIB-SL) of the first synchronization signal, and wherein the reserved field of the master information block is as defined in a 3"¢- Generation Partnership Project (3GPP) [paragraph 0031].
Regarding claim 5, Lindoff discloses wherein the first service-level information includes at least some pieces of information on a number of relays of the first synchronization signal from a source device and range information indicating a range of a group to which the first synchronization signal is applied or priority information indicating a priority of the first synchronization signal [paragraph 0089].
Regarding claim 6, Lindoff discloses wherein the memory stores instructions causing the processor, when executed, to: receive a third synchronization signal including third identification information and third service-level information from a third external electronic device before making an initial connection to the first external electronic device through the communication circuit [paragraph0103-0104], make the initial connection between the first external electronic device and the electronic device, based on at least some pieces of information included in the first synchronization signal when a strength of the first synchronization signal is higher than a strength of the third synchronization signal, and store identification information of the first external electronic device [paragraphs 0095, 0121].
Regarding claim 8, Lindoff discloses an electronic device comprising: a communication circuit; a processor; and a memory electrically connected to the processor, wherein the memory stores instructions causing the processor [paragraph 0074], when executed, to: receive a first synchronization signal including first identification information and first service-level information from a first external electronic device through the communication circuit [paragraph 0089], and when the first identification information and the first service-level information correspond to identification information stored in the memory, perform synchronization with the first external electronic device, based on at least some pieces of information included in the first synchronization signal [paragraph 0083].
Regarding claim 9, Lindoff discloses wherein the memory stores instructions causing the processor, when executed, to: ignore the first synchronization signal when the first identification information and the first service-level information do not correspond to the identification information stored in the memory [paragraph 0121].
Regarding claim 10, Lindoff discloses wherein the first identification information and the first service-level information are included in a reserved field of a master information block (MIB-SL) of the first synchronization signal, and wherein the reserved field of the master information block is as defined in a 3™- Generation Partnership Project (3GPP) [paragraph 0031].
Regarding claim 12, Lindoff discloses wherein the first service-level information includes at least some pieces of information on a number of relays of the first synchronization signal from a source device and range information indicating a range of a group to which the first synchronization signal is applied or priority information indicating a priority of the first synchronization signal [paragraph 0089].
Regarding claim 13, Lindoff discloses wherein the memory stores instructions causing the processor to: perform synchronization with the first external electronic device, based on at least some pieces of information included in the first synchronization signal when on a number of relays of the first synchronization signal from a source device is equal to or smaller than a preset value [paragraph 0118], and ignore the first synchronization signal when the information on the number of relays of the first synchronization signal from the source device is larger than the preset value [paragraph 0129]. 
Regarding claim 14, Lindoff discloses, wherein the memory stores instructions causing the processor, when executed, to: receive a second synchronization signal including second identification information from a second external electronic device through the communication circuit [paragraph0089], establish an initial connection between the first external electronic device and the electronic device, based on at least some pieces of information included in the first synchronization signal when a strength of the first synchronization signal is higher than a strength of the second synchronization signal, and store identification information of the first external electronic device [paragraph 0121].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Lee et al., US Patent Application Publication Number 2018/0049099 (hereinafter Lee).
Regarding claims 4 and 11, Lindoff does not specifically teach wherein the first identification information includes at least one of at least some values of a Proximity-Based Services (Prose) layer-2 group ID of the first external electronic device or at least some values of a layer-2 ID, and wherein the second identification information includes at least one of at least some values of a Prose layer-2 group ID of the second external electronic device or at least some values of a layer-2 ID.  However, Lee teaches this limitation [paragraph 0082].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Lindoff to include the teaching of Lee.  The motivation for this modification would have been to provide proper identification of the external device or devices.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
March 8, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644